Case: 3:20-cv-00093-GHD-JMV Doc #: 20 Filed: 03/26/21 1 of 3 PagelD #: 105

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
RUSSELL K. HUNT PLAINTIFF
Vv. CIVIL ACTION NO. 3:20-cv-00093-GHD-JMV
CITY OF OLIVE BRANCH DEFENDANT

 

OPINION GRANTING DEFENDANT’S MOTION TO DISMISS FOR LACK OF SUBJECT
MATTER JURISDICTION

 

Presently before the Court is the Defendant’s motion [10] to dismiss the Plaintiffs claims
for lack of subject matter jurisdiction. Upon due consideration, the court finds that the motion
should be granted and the Plaintiff’s claims dismissed without prejudice.

On March 26, 2020, the Plaintiff, who is proceeding pro se, filed his complaint [1] in this
Court, asserting diversity jurisdiction pursuant to 28 U.S.C. 1332 as the basis for federal
jurisdiction in this real property dispute. The City moves to dismiss, arguing that the amount in
controversy requirement for diversity jurisdiction is not met.

In 2018, the Plaintiff purchased a 3.09 acre tract of land in Olive Branch, Mississippi, that
had been abandoned and previously purchased at a tax sale for $154.50. At the time of the
Plaintiff's purchase, the City’s drainage system, as well as a natural stream and ditch, were present
on the property. The Plaintiff avers that the City is “using pipelines and gutters” on the property
owned by the Plaintiff without providing him compensation [1]. The Plaintiff further avers that
the City’s nearby retaining pond is eroding his property without permission [1]. The Plaintiff seeks
to have the Defendant City “buy the pipes, gutters and right of ways for maintenance” and “fix

erosion” on the property [1].
Case: 3:20-cv-00093-GHD-JMV Doc #: 20 Filed: 03/26/21 2 of 3 PagelD #: 106

As the Defendant notes in its motion, while the Plaintiff seeks an unspecified amount of
damages, the Plaintiff has recently listed the entire 3.09 acre tract of property, which has a present
tax value of $309.00 and annual tax payment of $6.28, for sale in 2020 for $35,000. The Plaintiff
has likewise offered to sell the entire tract to the City of Olive Branch for amounts between $25,000
and $35,000. The property has failed to sell for any of those amounts. The Defendant has now
filed the present motion to dismiss, pursuant to Rule 12(b)(1) of the Federal Rules of Civil
Procedure, because the requisite amount in controversy requirement has not been met.

To establish diversity jurisdiction under 28 U.S.C. 1332(a), a party must set forth facts
showing that the amount in controversy exceeds $75,000.00 and is between citizens of different
states. 28 U.S.C. 1332(a)(1). The party seeking to invoke federal diversity jurisdiction, in this
case the Plaintiff, bears the burden of demonstrating both that the parties are diverse and that the
amount in controversy exceeds $75,000. St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250,
1253 (Sth Cir. 1998). The Plaintiff avers that he is a citizen of the State of California, and that the
parties are thus diverse, thereby meeting the “citizens of different states” prong for diversity
jurisdiction [1].

As the Defendant has demonstrated in its motion and exhibits, however, the amount in
controversy requirement is not met and thus the Court does not possess subject matter jurisdiction
over this dispute. The evidence before the Court indicates that the subject entire tract of property
itself is worth, at most, $35,000.00, and most likely worth far less than that amount. The Plaintiff
seeks only a fraction of that amount in damages, however, further reducing the amount in
controversy and falling even further short of the $75,000.00 minimum jurisdictional requirement.
Accordingly, the Plaintiff has failed to meet his burden to demonstrate that the amount in

controversy in this matter exceeds $75,000.00. Thus, the Court rules that it does not possess
Case: 3:20-cv-00093-GHD-JMV Doc #: 20 Filed: 03/26/21 3 of 3 PagelD #: 107

subject matter jurisdiction to adjudicate this dispute, and the Defendant’s motion to dismiss [10]

shall be granted and this matter dismissed.!

An order in accordance with this opinion shall issue this day.

At Verde

SENIOR U.S. DISTRICT JUDGE

y ALE
THIS, theo J day of March, 2021.

 

I The Court notes that the Plaintiff did not assert the existence of federal question jurisdiction
under 28 U.S.C. 1331 nor did he identify any potential federal claims in his complaint. In any event,
Mississippi state law provides a potential remedy pursuant to the Takings Clause under Article 3, Section
17 of the Mississippi Constitution. City of Tupelo v. O'Callaghan, 208 So. 3d 556, 561-62 (Miss. 2017);
State ex rel Hosemann v. Murphy, 202 So. 3d 1243, 1251 (Miss. 2016).

3
